ACCEPTED
                                                                                                                01-14-00133-CV
                                                                                                     FIRST COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
                                                                                                           4/23/2015 8:27:24 AM
                                                                                                          CHRISTOPHER PRINE

                                        HOGAN & HOGAN                                                                    CLERK

                                        APPELLATE ADVOCACY AND TRIAL STRATEGY

                                                   PENNZOIL PLACE
                                              711 LOUISIANA • SUITE 500
                                             HOUSTON, TEXAS 77002-2721
                                                                                       FILED IN
                                                                                1st COURT OF APPEALS
JENNIFER BRUCH HOGAN                                                                HOUSTON,        TEXAS
                                                                                       Telephone: (713) 222-8800
Board Certified • Civil Appellate Law                                                  Facsimile: (713) 222-8810
Texas Board of Legal Specialization
                                                                                4/23/2015 8:27:24       AM
                                                                                              www.hoganfirm.com
                                                                                CHRISTOPHER A. PRINE
                                                                                         Clerk


                                               April 23, 2015

Via TexFile
Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin Street, Room 208
Houston, Texas 77002

            Re: No. 01-14-00133-CV; United Services Automobile Association v.
                Joseph Hayes, Jr. and Joanne Hayes; in the First Court of Appeals,
                Houston, Texas.

Dear Mr. Prine:
      Please note that Jennifer Bruch Hogan will present the oral argument on
behalf of Appellants/Appellees, Joseph Hayes, Jr. and Joanne Hayes. The oral
argument is set for Wednesday, April 29, 2015, at 1:30 p.m.

       All counsel are being notified by electronic service. Thank you for your
assistance.
                                                     Sincerely,

                                                     /s/ Jennifer Bruch Hogan
                                                     Jennifer Bruch Hogan
                                                     Attorney for Appellants/Appellees
                                                     Joseph Hayes, Jr. and Joanne Hayes

JBH/jlc




46262_1
April 23, 2015
Christopher A. Prine, Clerk
First Court of Appeals
Page 2


c:

Robert Tresch Owen
Levon G. Hovnatanian
Kevin G. Cain
Christopher W. Martin
MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
808 Travis, 20th Floor
Houston, Texas 77002
Via TexFile




46262_1